 In the Matter of ROANE-ANDERSON COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of ROANE-ANDERSON COMPANY, EMPLOYERandAMERI-CAN FEDERATION OF LABOR AND ITS AFFILIATES, PETITIONERIn the Matter of ROANE-ANDERSON COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF FIRE FIGHTERS, A. F. OF L., PETITIONERCases Nos.10-R-1369, 10-R-2027, and 10-R-3074,respectively.-Decided October4,19/6Messrs. C. N.Hernandez,L. D. Worrel,andJ. E. Brock,all of OakRidge, Tenn., for the Employer.Mr. Paul Chippman,of Atlanta,Ga., for the Machinists.Messrs. C. McMillian,J. N. Everett,D. R. Davis,and J.B. Hanni/ln,all of Knoxville,Tenn., for the A. F. of L.Mr. John M.Greene,of Chattanooga,Tenn., for the OperatingEngineers.Mr. James F. Barrett,of Atlanta,Ga., for the Fire Fighters.Mr. Eugene Cotton,of Washington,D. C., andMr. C. W.Danen burg,of Oak Ridge, Tenn.,for the C. I. O.Mr. Lewis H.Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSANDORDERUpon separate petitions duly filed by International Association ofMachinists, the American Federation of Labor and its Affiliates andthe International Association of Fire Fighters, A. F. of L.,1 hereincalled the Machinists, Fire Fighters, and A. F. of L., respectively,hearing in this case was held at Oak Ridge, Tennessee, on August 15and 16, 1946, before Paul S. Kuelthau, hearing officer.At the hear-ing, the hearing officer granted a, motion of Atomic Workers Organiz-ing Committee, C. I. 0., herein called the C. I. 0., to intervene.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'The proceedings herein wereconsolidated by an order of the Board dated August 12,194671 N. L.R. B., No. 30.266 ROANE-ANDERSONCOMPANY267Uponthe entire record in the case, theNational LaborRelationsBoard makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE EMPLOYERThe Employer, under contract with the United States Government,is performing the maintenance and operation functions for the OakRidge, Tennessee, town site and military reservation.These func-tions, closely analogous to those ,performed by municipal corporationselsewhere, consist chiefly of street maintenance, garbage collection,sewerage disposal, water supply, public building maintenance, fire andpolice protection, and the transmission of electrical energy.The Employer, while providing service for the employees and con-cessionaires located inside the military reservation, does not servicethe so-called operating companies at Oak Ridge nor maintain anyretail establishments.The testimony given at the hearing disclosesthat the employer purchases annually more than $1,000,000 worthof supplies, tools, and equipment, more than 50 percent of which isshipped to it from outside the State of Tennessee.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioners, International Association of Machinists, unaffil-iated, International Association of Fire Fighters, A. F. of L., andAmerican Federation of Labor and its Affiliates, are labor organiza-tions, claiming to represent employees of the Employer.The Intervenor, Atomic Workers Organizing Committee, C. I. 0.,isa labor organization, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize any of the Petitioners as theexclusive bargaining representative of employees of the Employeruntil they have been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe A. F. of L. seeks a unit of all employees, including generalforemen, who are covered by the Employer's Manual Schedule.2TheI.A. M. requests a unit consisting of all the Employer's machinists,mechanics, millwrights, and their apprentices and helpers.The FireFighters requests a unit consisting of all fire fighting personnel on theEmployer's Fire Department SchedulesThe C. I. 0. urges the-ap-propriateness of a unit consisting of all the Employer's non-supervisory personnel in all four of its divisions or schedules.TheEmployer agrees generally with the unit sought by the A. F. of L.and the unit sought by the Fire Fighters.The respective contentionsof the parties will be discussed below.The unit proposed by the A. F. of L.The A. F. of L. requests a unit composed of all the employees whoseconditions of employment are governed by the Employer's ManualSchedule 4 In opposing the separation of these employees from thosein the other operating divisions, the C. I. 0. argues that this groupingisunrealistic because certain employees covered by the Non-ManualSchedule are working with, and in some instances performing worksimilar to that of employees covered by the Manual Schedule.How-ever, the record discloses that the employees covered by the Non-Manual Schedule and the Hospital, Medical Center and Dental HealthCenter Schedule are, with minor exceptions, management, professional,and clerical personnel who work in offices, whereas those employeescovered by the Manual Schedule are skilled and non-skilled workerswho are employed in the various shops and elsewhere.The unit sug-gested by the C. I. 0. would group together manual, clerical, and pro-fessional employees whom the Board has consistently refused to joinin a single unit because of their dissimilarity in duties and interests.Because of the complexity of its operation providingalmost everyservice usually per-formed by a municipal government,by public utilities.and by small independent contractors,the Employer has found it expedient to establish four operating divisions or schedules whichset out the pay, hours and other conditionsof employmentof itsvarious t^pes of employeesThey are theNon-ManualSchedule, the Ilospital,Aledical Center and Dental Health CenterSchedule, the Fire Department Schedule, and the Maintenance and Miscellaneous OperatingWorkSchedule, also referred to astheManualScheduleOnly thelatter two governemployees covered by the petitions hereinThe last named schedule, acopyof "Nhich isattached hereto as Appendix A, covers skilled and non-skilled manual employees as dis-tinguished from the Non-Manual Schedule-which applies gene1rally to the Employer's clericalstattSee footnote 2,supradAlthoughthe AF of L has bargained for the majority of the employees on the ManualSchedule since 1943 through the Knoxville Building Trades Council,and has prosecutedcases, onbehalfof the employees coveredby theManual schedule,before the several wage-fixing boards of the Federal Government exercising jurisdiction over the employees at OakRidge it has never secured a formal contract with the EmployerConsequently, such aham gaining history is not determinative of the unit issue hereinSeeMatter ofUnionFork& Hoe Company,63 N L R B 194,andMatterofLicor,Inn,46 N L R B 1035 ROANE-ANDERSONCOMPANY269On the other hand, we are of the opinion that there exists a sufficientcommunity of interest among the employees on the Manual Scheduleto warrant finding that, as argued by the A. F. of L., they may bar-gain as a separate appropriate unit.The Employer seeks to exclude general foremen listed on its ManualSchedule.The A. F. of L. would include them. Inasmuch as therecord discloses that general foremen have authority effectively torecommend discliarges, we shall, in accordance with our usual policy,exclude them from the unit sought by the A. F. of L.We find that all employees listed on the Employer's Manual Sched-ule, excluding general foremen, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.Unit proposed by the I. A. ill.The I. A. M. requests a unit composed of all the Employer's me-chanics, machinists, millwrights, and their apprentices and helpers,all of whom are listed on the Manual Schedule. The Employer, theA. F. of L., and the C. I. O. oppose the creation of such a unit. TheI.A. M. has not demonstrated that the employees whom it seeks torepresent constitute either a recognized craft group or a division ordepartment of the Employer's operations.We are of the opinionthat the record does not establish a sufficient reason for separatingthese employees from the others covered by the Employer's ManualSchedule.Accordingly, we find that the unit sought by the I. A. M.is inappropriate, and we shall, therefore, dismiss its petition.The unit proposed by the Fire FightersThe Fire Fighters seeks a unit consisting of all employees of theEmployer performing the duties of fire fighter, senior fire fighter, firedepartment dispatcher, fire department inspector, and fire departmentcaptain, excluding supervisory employees above the rank of captain.As indicated above, the fire department is a separate unit of the Em-ployer's operation, under the supervision of the Fire MarshalsTheemployees sought by the Fire Fighters, like the firemen in a municipalfire department, are on duty for 24 hours on one tour and are then offduty for 24 hours.Accordingly, we find, based upon their specialskills, peculiar hours of work, and other conditions of employment,we shall place theIA M on the ballotin the unit requestedby the A F of L If theIA M. wishes to withdraw from participation in the election it may do so upon noticeto that effect given to the Regional Director,in writing,within five(5) clays from the dateof the Direction of Election hereinSee footnote 2,supra. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the administrative separation of the fire department from theEmployer's other operations, that the non-supervisory employees ofthe fire department sought by the Fire Fighters constitute a separateappropriate bargaining unit.The fire captains, whom the Fire Fighters seeks to include in theunit, are in charge of the Employer's fire stations and have control ofthe persons employed there, directing their work and having authorityto recommend their discharge.While the Fire Fighters contends thatit is customary to include fire captains within the unit in municipalfire departments, no evidence was offered to support this contention.Inasmuch as the fire captains fall within our usual definition of super-visory employees, we shall exclude them from the unit.We find that all fire fighting employees in the Employer's firedepartment, but excluding the fire captains, and all other supervisoryemployees with the authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Roane-Anderson Company,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,to determine: (a) whether the employees in the fire fighting unit,described in Section IV, desire to be represented by InternationalAssociation of Fire Fighters, A. F. of L., or by Atomic WorkersOrganizing Committee,, C. I. 0., for the purposes of collective bargain-ing, or by neither; and (b) whether the employees in the Manual Unit,described in Section IV, desire to be represented by American Federa- ROANE-ANDERSON COMPANY271tion of Labor,7 or by Atomic Workers Organizing Committee, C. I. 0.,or by International Association of Machinists, for the purposes ofcollective bargaining, or by none.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Roane-Anderson Company, Oak Ridge, Tennessee,filed by International Association of Machinists, be, and it hereby is,dismissed.APPENDIX AROANE-ANDERSONCOMPANY-CLASSIFICATIONS AND WAGERATES FORREGULARMAINTENANCEAND MISCELLANEOUSOPERATINGWORK,MARCH18, 1946ClassificationAir Tool OperatorApprentice (All Trades)1st Period A1st Period B2nd Period3rd Period4th Period5th Period (Line & Substation Maintenance Only)AsbestosWorkerAsphalt RakerAssistant Substation OperatorBattery ServicemanBlacksmithBlacksmith HelperBody & Fender RepairmanBoiler Fireman ForemanBoiler Fireman, 1st ClassBoiler Fireman, 2nd ClassBoilermakerBoilermaker HelperBricklayer ForemanBricklayer, Since the designation "American Federation of Labor and its Affiliates," the Petitionerin Case No 10-R-2027, is too indefinite for the purposes of certification we shall designatethe A F. of L. on the ballot simply as "American Federation of Labor " If the A. F. of L.desires certification of its local affiliates it should notify the Regional Director in writingof thenames of such affiliateswithin five (5) days fromthe date of this Direction.717734-47-vol. 71-19 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding Maintenance Mechanic ForemanBuilding Maintenance MechanicBuilding Maintenance Mechanic HelperCarpenter General ForemanCarpenter ForemanCarpenterCement FinisherChemist, Sewage Treatment PlantChemist, Water Plant AnalyticalChief Operators SubstationsCoal Yard TenderCoal & Rubbish Truck TenderElectrician General ForemanElectrician ForemanElectricianEquipment Operator ForemanEquipment Operator, HeavyEquipment Operator, MiscellaneousEquipment Operator Special (Garage)Furnace Fireman ForemanFurnace FiremanFurnace Maintenance Mechanic ForemanFurnace Maintenance MechanicElectrical Trouble-ManFurnace Maintenance Mechanic Trainee, 2nd Cl.Garage AttendantGas S, Diesel Mechanic General ForemanGas & Diesel Mechanic ForemanGas & Diesel MechanicGas & Diesel Mechanic HelperGlazier ForemanGlazierGroundman-Line MaintenanceIce HandlerRouteman (Ice)Ice Plant OperatorInspector (Final Inspection Automobile Repairs)Inspector, Preventive MaintenanceLabor Foreman, SeniorLabor ForemanLabor SubforemanLabor LeaderLaborerLineman General ForemanLineman Foreman ROANE-ANDERSON COMPANYLinemanLocksmithLocomotive Engineer Over 20 TonLocomotive Engineer Under 20 TonLocomotive FiremanLubricatorMachinistMachinist HelperMillwright General ForemanMillwright ForemanMillwrightMillwright HelperOilerPainter, General ForemanPainter ForemanPainter, AutoPainter, SignPainter, BrushPainter, SprayPaint & Body Shop ForemanPlastererPlumber, General ForemanPlumber ForemanPlumberPlumber's HelperPump Operator, PrincipalPump Operator, 2nd ClassPump Operator, 3rd ClassPump Operator, Pumping StationPump Operator (Bulk Plant)Railroad SwitchmanRailroad LaborerRadiator RepairmanRoofer ForemanRoof erService Station AttendantSewage Disposal Plant SuperintendentSewage Plant Operator, PrincipalSewage Disposal Plant Operator, SeniorSewage Disposal Plant Operator, AssistantSewage Disposal Plant Operator, JuniorSheetmetalWorker General ForemanSheetmetal Worker ForemanSheetmetal WorkerSheetmetal Worker Helper273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecial Freight HandlerSteam Plant MaintenanceForemanteamfitter General ForemanSteamfitter ForemanSteamfitterSteamfitter HelperSteam Jenny OperatorStructural Steel WorkerForemanStructural Steel WorkerSubstation OperatorTenderTire Shop ForemanTire Shop AssistantForemanTireRepairmanTractor OperatorTrain ForemanTruck OperatorForemanTruck Operator (Under 31/2 ton)Truck Operator (31/2 ton to 71/2 ton)Truck Operator (71/2 tonand over)Truck Operator (Special Equipment)Truck Operator (Power System Maint.-Spec. Equipment)TreeSurgeonTree PrunerUpholstererForemanUpholstererUpholsterer HelperWater Plant SuperintendentWater Plant Operator,PrincipalWater Plant Operator,SeniorWater Plant Operator,AssistantWater Plant Operator, JuniorWater Plant Operator, ApprenticeWelderReceivesthe rate prescribed for the craftperforming the opera-tion to which thewelding is incidentalWelder HelperReceives the rate prescribed for the helpers tothe craft per-forming the operation to which the weldingis incidentalWindow Washer